Citation Nr: 1628925	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  16-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He also had subsequent service in the United States Army Reserve, which included a period of active duty for training in June 1964.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that a remand is necessary to obtain a clarifying VA medical opinion.  Specifically, the December 2015 VA examiner determined that the diagnosed bilateral hearing loss and tinnitus were less likely than not a result of the Veteran's in-service noise exposure.  In so finding, the examiner noted that contralateral reflexes were elevated or absent at 500, 1000, 2000, and 4000 Hertz without explaining the significance of that fact.  The examination results also indicate that the ipsilateral and contralateral acoustic reflexes in both ears were abnormal.  Based on the foregoing, some medical questions remain regarding the Veteran's hearing loss and tinnitus, and further clarification is therefore necessary.

In addition, the Veteran appears to be aware of the evidence necessary to substantiate these claims.  Nevertheless, while the case is on remand, the AOJ should provide the Veteran with all necessary notice, given that the claims are no longer being processed under the Fully Developed Claims program.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with all necessary notice for his service connection claims, including an explanation of how disability ratings and effective dates are determined.

2.  The AOJ should refer the Veteran's claims file to the December 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that his hearing loss and tinnitus are related to his in-service duties as a petroleum supply specialist; VA has acknowledged this noise exposure.  See, e.g., December 2015 statement of the case; see also, e.g., September 2013 VA initial audiology consultation (report of in-service and post-service noise exposure and history of symptoms).

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

The examiner should also address the medical significance, if any, of the findings of abnormal ipsilateral and contralateral acoustic reflexes in both ears on the December 2015 VA examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


